DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 03/27/20
Specification
The disclosure is objected to because of the following informalities: The specification is missing the cross-reference section for the 371 of PCT/JP2018/041313 and the claimed foreign priority date.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, Applicant recites “a cooling unit or a cooler”. The disclosure does not provide any example of what a cooler? While one of ordinary skill in the art might vaguely understand what a cooler is, a fan meets the definition of a cooler or a piece of ice within the cooling unit is the claimed cooler. In this action, a fan is interpreted as the claimed cooler that is a part of the cooling unit. It is respectfully requested that Applicant delete the term “cooler”.
Method independent claim 12 does not include positive step recitations. It is respectfully requested that claim 12 be amended to clearly recite active steps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-10, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 4,436,973).
Regarding claims 1 and 12, Ikeda et al. discloses a microwave device (Fig.1) and a method (col.4, lines 25-59) that is capable of aging foodstuff, comprising:
a microwave aging unit (Fig.2:26) having an aging chamber (Fig.2:21, 16, 27, 28, 23, and 25) that is capable of being configured to store food, an irradiation port (Fig.2:22) through which microwave irradiation is performed into the aging chamber (Fig.2:16 and 22), and a blower fan (Fig.2:28) that is capable of being configured to blow air into the aging chamber (Fig.2:21, 16, 27, 28, 23, and 25);
a cooling unit (Fig.2:25 and 27) having a cooling chamber (Fig.2:16) that is cooled by a cooler (propeller fan 27 is capable of cooling food placed in chamber 16 as shown in Fig.2);
a microwave oscillating unit (Fig.2:17 and 22) connected to the irradiation port; 
a controller (Fig.1:3), wherein
the aging chamber (Fig.2:21, 16, 27, 28, 23, and 25) is arranged in the cooling chamber (Fig.2:16); and
through heating an inside of the food by microwave irradiation (high frequency oscillator 17 is capable of heating food placed in chamber 16 as shown in Fig.2) and cooling a surface of the food by blowing cold (propeller fan 27 is capable of simultaneously cooling the surfaces of foodstuff placed in chamber 16 as shown in Fig.2) air simultaneously, and 17 and 27 in Fig.2 are capable of making an inner temperature of the food higher than a surface temperature of the food to age the food.
Regarding claim 4, the plurality of chambers (Fig.2:16 and 6) in Ikeda et al. are considered as aging chambers.
Regarding claims 5-10 and 13-19, the controller 3, the high frequency oscillator, and the propeller fan in the Ikeda et al. device is capable of achieving the recited intended uses. Also, the chambers 16 and 6 in the Ikeda et al. device are capable of holding various different types of foodstuff.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 4,436,973) as applied to claim 1, and further in view of Stevens (US 2007/0031281 A1).
Ikeda et al. appears silent to use UV lamp.
Stevens discloses an oven system (Fig.1:10) having UV lamp (Fig.1:16) in order to sterilize objects within the cavity [0002]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Stevens UV lamp to Ikeda et al. device in order to sterilize objects within the cavity.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating that claims 2-3 hold allowable subject matter is the inclusion of the several minute openings blocking microwaves while allowing the passage of air in the interior walls of the aging chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798